Citation Nr: 0433355	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right eye enucleation as a result of 
cataract surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 17 years of active 
duty service, including from October 1943 to August 1946 and 
from September 1950 to July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

By correspondence dated December 2, 2004, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
April 2001 and February 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

VA statutory law provides, generally, that compensation may 
be paid for a qualifying additional disability or qualifying 
death, not the result of the veteran's willful misconduct, 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran when the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The Board also notes that since the veteran submitted his 
initial application for compensation in February 2001, VA 
regulations pertinent to his claim were revised.  This change 
became effective September 2, 2004.  69 Fed. Reg. 46426 
(Aug. 3, 2004) (including the codification of 38 C.F.R. § 
3.361 which applies to such claims filed on or after October 
1, 1997).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

A recently enacted VA regulation provides that benefits under 
38 U.S.C. 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (effective September 2, 
2004).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

In this case, the veteran contends that his right eye 
enucleation was incurred as a result of the fault of his VA 
care providers in not clearing a post-surgery infection to 
the eye before discharging him.  VA hospital records show the 
veteran underwent cataract removal and lens insertion in 
November 1993, that he was later treated for an infection to 
that eye, and that the right eye was subsequently enucleated.  
The Board notes that efforts to obtain the veteran's original 
VA treatment records for review from the medical facility in 
Miami, Florida, were unsuccessful, but that no apparent 
follow up efforts were made after the RO was informed in 
April 2001 that the veteran's records had been transferred to 
the Mountain Home, Tennessee, VA Medical Center.  The Board 
also finds that a VA medical opinion in this case is 
necessary for an adequate determination.  Therefore, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should make another attempt to 
obtain the original VA medical records 
documenting the veteran's treatment for 
right eye disorders since 1993.

2.  The veteran's claims file should be 
reviewed by an appropriate VA physician, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
whether it is as likely as not that the 
veteran's right eye enucleation was 
(a) incurred as a result of VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault or (b) was an event 
that a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment provided.  
The claims folder, and any original VA 
medical treatment records, must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the evidence of 
record and provide a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including 38 C.F.R. 
§ 3.361.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




